Citation Nr: 0608286	
Decision Date: 03/22/06    Archive Date: 04/04/06	

DOCKET NO.  03-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent prior to June 8, 2004, for residuals of a left foot 
cold injury with peripheral neuropathy.

2.  Entitlement to an initial evaluation in excess of 30 
percent from June 8, 2004, for residuals of a left foot cold 
injury with peripheral neuropathy.

3.  Entitlement to an initial evaluation in excess of 10 
percent prior to June 8, 2004, for residuals of a right foot 
cold injury with peripheral neuropathy.

4.  Entitlement to an initial evaluation in excess of 20 
percent from June 8, 2004, for residuals of a right foot cold 
injury with peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, in which the RO granted service 
connection for residuals of cold injuries to the left and 
right feet and assigned separate 20 percent and 10 percent 
evaluations, respectively, effective from July 18, 2002.  The 
veteran, who had active service from April 1950 to April 
1954, appealed that decision to BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

In an October 2004 decision, the Board remanded the veteran's 
claim to the Appeals Management Center (AMC) for additional 
development, including a VA examination.  Subsequent to the 
development, in a September 2005 rating decision, the AMC 
granted an increased rating from 20 percent to 30 percent for 
the veteran's left foot disability and 10 percent to 20 
percent for the veteran's right foot disability with an 
effective date of June 8, 2004.  

Thus, this appeal involves separate ratings assigned for 
separate periods of time based on the facts found, a practice 
known as "staging." See Fenderson v. West, 12 Vet. App. 119 
(1999).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to June 8, 2004, the veteran's residuals of a left 
foot cold injury were manifested by complaints of pronounced 
and continuous burning pain and numbness; objectively, the 
evidence showed that the veteran walked with a limp, 
experienced minimal cold sensation, mild sensory changes and 
diminishment of the vibratory sense without tissue loss or 
changes in skin color.  The veteran's x-rays were 
unremarkable.  

3.  From June 8, 2004, the veteran's residuals of a left foot 
cold injury were manifested by complaints of pronounced, 
chronic discomfort, pain, numbness, and tingling; 
objectively, the evidence showed impaired sensation, minimal 
atrophy, stiffness, minimal loss of tissue on the digits of 
the foot, and slight discoloration of the foot especially the 
big toe area.  The veteran's x-rays showed vascular 
calcification.

4. Prior to June 8, 2004, the veteran's residuals of a right 
foot cold injury were manifested by complaints of burning 
pain and numbness; objectively, the evidence showed minimal 
cold sensation, mild sensory changes and diminishment of the 
vibratory sense without tissue loss or changes in skin color.  
The veteran's x-rays were unremarkable.  

5. From June 8, 2004, the veteran's residuals of a right foot 
cold injury were manifested by complaints of chronic 
discomfort, pain, numbness, and tingling; objectively, the 
evidence showed impaired sensation, stiffness and minimal 
loss of tissue on the digits of the foot.  The veteran's x-
rays showed vascular calcification.

6. The veteran's peripheral neuropathy of the right and left 
feet is sensory in nature and mild in degree.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of the residuals 
of a left foot cold injury with peripheral neuropathy in 
excess of 20 percent prior to June 8, 2004 have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1 -  4.14, 4.104, 
Diagnostic Code 7122 (2005).

2.  The criteria for an initial evaluation of the residuals 
of a left foot cold injury with peripheral neuropathy in 
excess of 30 percent from June 8, 2004 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1 -  4.14, 4.104, 
Diagnostic Code 7122 (2005).

3.  The criteria for a 20 percent initial evaluation of the 
residuals of a right foot cold injury with peripheral 
neuropathy prior to June 8, 2004 have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.1 -  4.14, 4.104, Diagnostic Code 
7122 (2005).

4.  The criteria for an initial 30 percent evaluation for the 
residuals of a right foot cold injury with peripheral 
neuropathy from June 8, 2004 have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1 -  4.14, 4.124a, Diagnostic Code 8521 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in August 2002.  This letter, 
provided to the veteran prior to the initial decision in this 
case, notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the veteran or the VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide.  

Thereafter, the veteran received the September 2002 rating 
decision, the June 2003 Statement of the Case (SOC), the 
October 2004 Board decision, the November 2004 letter from 
the Appeals Management Center (AMC), the September 2005 
rating decision and the September 2005 Supplemental Statement 
of the Case (SSOC).  Collectively, these documents issued in 
connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his disabilities were initially assigned ratings 
of 10 and 20 percent, respectively, and then increased 
thereafter.  The SOC, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disabilities at issue 
(38 C.F.R. § 4.71a, DC 7122), and included a description of 
the rating formula for all possible schedular ratings under 
that diagnostic code, from 10 percent to 30 percent, and 
informed the veteran that higher separate ratings were 
possible with certain other symptomatology.  The RO letters, 
rating decision and the SOC thus informed the appellant of 
what was needed to obtain all schedular ratings above the 
currently assigned rating.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve higher ratings for his service-connected disabilities 
at issue.

The Board notes that the August 2002 letter did not 
specifically tell the veteran to provide any evidence in his 
possession that pertained to his claims; however, the veteran 
was informed of that information in his June 2003 SOC and 
September 2005 SSOC.  Further, while the veteran was not 
informed of VCAA notice provisions pertaining to increased 
ratings and effective dates for increased ratings under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 prior to initial adjudication of his claim in September 
2002, he was notified of the law and regulations pertaining 
to increased ratings in the SOC, and was given ample 
opportunity to provide additional evidence or argument.  
Despite the absence of an initial VCAA notice provided to the 
veteran on the effective date element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for increased ratings on all but one of the elements 
of this claim, any questions as to the appropriate effective 
date to be assigned are rendered moot.  As for the allowance 
on one aspect of this claim, the Board finds that action by 
the RO in effectuating the Board's grant this date will cure 
any defect or inadequacies in the VCAA notice regarding 
effective dates.

Further, neither the veteran nor his representative has 
contended or argued that any defect or deficiency in the VCAA 
notices that may be present has resulted in any prejudice in 
the adjudication of his appeal.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the RO afforded the veteran two VA examinations 
in order to answer the medical question presented in this 
case and assess the severity of the veteran's disabilities.  
Neither the veteran nor his representative has made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence

In July 2002, the veteran submitted an application for 
compensation for residuals of cold injuries that occurred in 
service. The veteran underwent a VA examination in August 
2002 in which it was noted that both of the veteran's lower 
extremities were affected by frostbite, with the left foot 
being affected more than the right.  The veteran reported 
during the examination that he experienced continuous burning 
of his feet, more pronounced on the left side.  He also 
stated that he could walk only about 2 to 3 blocks before 
developing increasing foot pain.  On average, he rated his 
foot pain as 5 out of 10 in intensity and reported that 
standing seemed to aggravate it.  He denied hyperhidrosis and 
recurrent fungal infections.  He additionally stated that he 
underwent peripheral vascular studies within the past year or 
so which were satisfactory.  

Physical examination revealed that the veteran was ambulatory 
but walked with a limp on the left side and rather slowly 
because of discomfort.  The examiner noted some minimal cold 
sensitization and reported that the veteran had numbness and 
stiffness of the feet.  He also noted there was a sparsity of 
hair on both lower extremities and that the veteran had "a 
diminishment of the vibratory sense and sensory change to the 
left lower extremity especially."  The veteran's deep tendon 
and superficial reflexes were physiologic.  The examiner 
reported that there were no changes in skin color, edema, 
amputations, tissue loss or clubbing.  The veteran did not 
have ulceration or frostbite scars and there was no 
disturbance of the veteran's nail growth.  The examiner's 
impression was that the veteran had (1) a history of 
frostbite to both lower extremities with peripheral 
neuropathy, especially more pronounced in the lower left 
extremity with x-rays of both feet that were unremarkable and 
(2) status post-herpetic neuralgia of the left lower 
extremity.  It was the examiner's opinion that the veteran's 
peripheral neuropathy was at least as likely as not the 
result of his exposure to cold in service.

Based upon a review of the veteran's service medical records, 
service personnel records and the August 2002 VA examination, 
the RO granted service connection in a September 2002 rating 
decision for residuals of a left foot cold injury with an 
evaluation of 20 percent effective July 18, 2002.  In that 
same rating decision, the RO granted service connection for 
residuals of a right foot cold injury with an evaluation of 
10 percent effective July 18, 2002.  

In his April 2003 Notice of Disagreement and July 2003 VA 
Form 9, the veteran asserted that his feet disabilities had 
worsened.  In a May 2003 statement, the veteran reported that 
his feet hurt and burned so much that he could hardly walk 
and that he purchased a scooter to assist him in going 
places.  He reported his pain level as 10 out of 10.
  
The claims file contains VA Medical Center records dated from 
July 2003 to October 2003.  Of these, a July 2003 VA record 
indicated that the veteran was seen for foot pain that 
increased with ambulation.  The examiner noted that the 
veteran's right foot was warm while his left foot was cooler.  
He also reported that the veteran had nerve damage and was 
unable to spread his toes.  A September 2003 VA record noted 
that the veteran was treated for bilateral foot pain that 
increased when he walked between 30 to 40 yards.  The 
veteran's feet were reported as baseline numb without calf 
pain or cramping noted.  Physical examination revealed that 
the veteran had dorsalis pedis ("DP") pulses of 1 out of 4.  
His feet were hairless and warm without lesions or ulcers.  
The veteran was diagnosed with chronic feet paresthesias and 
referred to physiatry.  Another September 2003 VA medical 
record indicated that the veteran was diagnosed with (1) 
bilateral foot pain and numbness and (2) peripheral 
neuropathy with a history of frostbite.    

Private medical records dated in September 2003 and October 
2003 indicated that the veteran underwent nerve stimulation 
studies and an electromyograph ("EMG") of the bilateral 
lower limbs.  The studies reported that the veteran had 
peripheral axonal sensory neuropathy, which was noted to be a 
known complication of remote frostbite.  The records also 
noted that there was evidence of abnormal motor units and 
recruitment consistent with Upper Motor Neuron ("UMN") 
disorder.  The examiner stated that the veteran's hyperactive 
patellar reflexes and atrophy of first dorsal interosseous 
("FDI") without lower motor neuron ("LMN") findings raised 
the possibility of coexisting myelopathy or intracerebral 
pathology. 

In June 2004, the veteran testified at a hearing before the 
Board that his foot disabilities were more severe than 
diagnosed in September 2002.  He stated that he could not 
walk further than 30 yards at a time; and his feet burned and 
hurt so much that he had to sit down and rest before walking 
further. See June 2004 transcript, pgs. 5-6.  He also 
testified that he purchased a scooter to assist him in 
getting around because his feet hurt too much to walk.  Id., 
pgs. 5-6. He stated that he used cream medications and 
prescription drugs for his feet.  Id., p. 24.

The Board remanded the veteran's appeal in October 2004 for 
additional medical records and a new VA examination.  VA 
medical records dated between June 2004 and August 2005 were 
associated with the claims file and indicated that the 
veteran continued to be seen for complaints of foot pain.  Of 
those records, a June 2004 record noted no coldness, mottled 
skin appearance or signs of gangrene on the veteran's feet.  
The veteran was assessed with bilateral feet pain with a 
history of frostbite in the past that was not well controlled 
with the medication Neurontin.  He was prescribed Percocet.  
Another June 2004 VA record noted that the veteran underwent 
an IMEX study.  After reviewing the results of the study and 
noting the pressure in the veteran's toes, combined with the 
examination findings of preserved hair growth on the toes, 
warm feet, good capillary refill at the great toes and 
overall benign appearance to the feet, the examiner stated 
that this medical information tended to weigh against support 
for peripheral vascular disease ("PVD") being a cause of 
the veteran's leg and foot pain.  

An August 2004 VA record indicated that the veteran underwent 
a physical therapy consult.  A vascular assessment at that 
time revealed that the veteran's foot temperature, skin 
color, texture, tone, moisture and hair growth were all 
within normal limits.  In September 2004, the veteran was 
seen for a neurological consult.  The veteran reported that 
his lower extremities were in pain and his decrease in 
sensation remained unchanged.  He stated that he could not 
tolerate standing on his feet and walking for a long 
distance.  After a physical examination, the veteran was 
assessed with postherpetic neuralgia and peripheral 
neuropathy secondary to frostbite in the lower extremities.  
A June 2005 VA medical record indicated that the veteran was 
seen for bilateral foot pain and numbness.  Physical 
examination at that time revealed that the fifth toe of the 
veteran's left foot was a mild cyanotic color and that he 
left foot was cool in comparison to the right foot.  

In July 2005, the veteran was afforded a cold injury protocol 
examination in which it was noted that the veteran ambulated 
with the use of a cane and reported that he could walk 30 to 
60 feet at best.  During the examination, the veteran 
complained of pain, numbness and tingling of the feet at 
times and reported continuous pain rated as a 4 or 5 in 
intensity.  The veteran reported cold sensitivity for which 
he noticed more symptoms when the temperature fell below 
50 degrees.  He also reported chronic discomfort in both 
lower extremities.

The protocol examiner noted that the veteran's left foot was 
worse than his right foot.  He reported that the veteran's 
feet were cool to touch, with his left foot being cooler than 
the right.  The veteran's gait was slow and his posture was 
slightly bent. The examiner noted initially in his report 
that there was slight discoloration of the feet; however, he 
later specified under the specific title of "skin color" 
that there was slight discoloration of the left foot, 
especially the toe area.  In his conclusion, he additionally 
only reported slight discoloration of the toes of the left 
foot.  The examiner also noted a minimal loss of tissue on 
the digits of both feet and impaired sensation of both feet 
without hyperhidrosis.  There was minimal atrophy and 
sparsity of hair growth of the lower extremities.  
Monofilament tests and vibratory sensation of the lower 
extremities were also diminished.  Peripheral pulses, 
dorsalis pedis and posterior tibial pulses were faint.  The 
veteran had dorsiflexion from 0 to 20 and plantar flexion 
from 0 to 30.  The examiner did not note any amputations, 
breakdown or ulcerations of frostbite scars, edema or 
deformity of the toenails.  The veteran was negative for 
Raynaud's phenomena; and the examiner noted no callus 
formations or significant pain on manipulation of the joints.  
The examiner's impression was that the veteran had (1) 
frostbite of the lower extremities with peripheral vascular 
disease, (2) peripheral neuropathy secondary to frostbite, 
and (3) status post herpetic neuralgia of the left thigh with 
chronic discomfort.  The examiner mentioned that the veteran 
had some hyperreflexia of the patellar reflexes with the 
cause undetermined.  He also stated that while no abnormality 
was noted, the veteran had some minimal tissue changes noted 
in the feet, some slight discoloration of the toes of the 
left foot and impaired sensation without hyperhidrosis.  
X-rays of the veteran's feet showed vascular calcification.  

In a rating decision dated in September 2005, the Appeals 
Management Center (AMC) increased the veteran's disability 
rating from 20 percent to 30 percent for his left foot and 
from 10 percent to 20 percent for his right foot, both 
effective from June 2004.  In a December 2005 informal 
hearing presentation, the veteran's representative 
acknowledged that the veteran's left foot disability was at 
the maximum schedular evaluation available; however, he 
asserted that the issue remained on appeal since the maximum 
schedular benefit had not been granted from the beginning of 
the veteran's claim.  In regards to the veteran's right foot 
disability, the representative argued that the veteran was 
entitled to a higher evaluation based upon the VA 
examinations and the assertion that the veteran had tissue 
loss and color changes of the right foot.  

C.  Law and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience. In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's disabilities have been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 7122.  Under this code, a 10 
percent evaluation is warranted for cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity.  For 
a 20 percent evaluation, there must be arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  A 30 
percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  The Board notes that a 30 
percent disability rating is the highest schedular rating 
available under Diagnostic Code 7122.  

Two notes follow the diagnostic criteria set forth in 
Diagnostic Code 7122.  Note (1) instructs the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy under other 
diagnostic codes.  The rater is also instructed to separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122. Id.  Note 
(2) to Diagnostic Code 7122 states that each affected part is 
to be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

1.	Residuals of a left foot cold injury prior to June 8, 
2004 

The veteran was initially assigned a disability rating of 20 
percent effective July 18, 2002.  By rating decision dated in 
September 2005, the veteran's left foot disability was 
recharacterized as including peripheral neuropathy and a 30 
percent disability evaluation was assigned effective from 
June 8, 2004.  Since the veteran appealed the initial 
assignment of his disability rating, the Board must consider 
whether or not he was entitled to a disability rating in 
excess of 20 percent from the period of July 18, 2002 until 
June 8, 2004, as well as the issue of whether he is entitled 
to a disability rating higher than 30 percent from June 8, 
2004. See Fenderson v. West, 12 Vet. App. at 126 (separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings) 
(citations omitted); 38 C.F.R. §§ 3.400, 3.500.  

In this case, the Board finds that the veteran was not 
entitled to a disability rating in excess of 20 percent prior 
to June 8, 2004.  The medical evidence of record indicates 
that the veteran experienced pain, numbness, and cold 
sensitivity.  In addition, the veteran's left foot was 
objectively shown to have diminished sensation.  The evidence 
did not show that the veteran experienced any of the 
following: tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or x-ray abnormalities.  In fact, the 
veteran's August 2002 examination report indicated that the 
veteran had no tissue loss, disturbances of nail growth or 
changes in skin color.  The veteran denied experiencing 
hyperhidrosis at that time, and his x-rays of both feet were 
unremarkable.  Based upon this evidence, the Board finds that 
a 20 percent disability evaluation for the period prior to 
June 8, 2004 was appropriate.  

2.	Residuals of a right foot cold injury prior to June 
8, 2004

The RO initially assigned a disability rating of 10 percent 
for the residuals of the veteran's right foot cold injury 
residuals.  For a higher evaluation, the evidence must show 
that the veteran experienced one of the following in addition 
to pain, numbness, or cold sensitivity: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  In the 
absence of at least one of these additional findings, there 
is no basis on which to grant a disability rating in excess 
of 10 percent for the residuals of the veteran's right foot 
cold injury during this period of time. 

The medical evidence of record shows that the veteran 
experienced pain, numbness, and cold sensitivity.  Physical 
examination revealed that the veteran had no tissue loss, 
disturbances of nail growth or no changes in skin color.  He 
denied experiencing hyperhidrosis and his x-rays of both feet 
were unremarkable. Thus, the only remaining factor for which 
the veteran might be entitled to an increased rating is if 
the evidence showed that he experienced locally impaired 
sensation.  

The August 2002 VA examiner noted under the section titled 
"extremities" that there was "a diminishment of the 
vibratory sense and sensory change to the left lower 
extremity especially."  This sentence could be viewed in 
either one of two ways: (1) that the veteran had locally 
impaired sensation in both feet with the left foot being 
especially affected or (2) that the veteran experienced 
locally impaired sensation in the left foot only.  Resolving 
reasonable doubt in the veteran's favor, the Board views the 
examiner's statement as a reference to both of the veteran's 
feet.  As such, one of the criteria set forth under 
Diagnostic Code 7122 was met, and the veteran was entitled to 
a rating of 20 percent for his residuals of a right foot cold 
injury from July 18, 2002 to June 8, 2004.  However, since 
the evidence did not reflect that the veteran experienced any 
of the other criteria listed in Diagnostic Code 7122 during 
this period, an evaluation higher than 20 percent was not 
available.  Therefore, a 20 percent disability rating for the 
right foot, and no higher, was warranted for the veteran's 
residuals of a cold injury for the period prior to June 8, 
2004 pursuant to Diagnostic Code 7122.  

3.  Residuals of a left foot cold injury from June 
8, 2004 

In this case, the veteran has currently been assigned a 30 
percent evaluation for left foot cold injury residuals with 
peripheral neuropathy.  The veteran, through his 
representative, acknowledges that he is already in receipt of 
the maximum schedular benefit allowed under Diagnostic Code 
7122 for his disability.  

The Board has considered whether any alternate diagnostic 
code sections allow for an increased rating regarding the 
veteran's left foot disability.  As there is no medical 
evidence of residual effects to the veteran's left foot cold 
injury, such as Raynaud's phenomenon, muscle atrophy or 
amputations, separate evaluations pursuant to Note (1) of 
Diagnostic Code 7122 are not warranted.  Additionally, there 
is no competent evidence of record indicating that there are 
affected parts of the veteran's foot that should be evaluated 
separately pursuant to Note (2) of that Diagnostic Code.  As 
such, the Board finds that the assigned 30 percent evaluation 
for residuals of the veteran's left foot cold injury under 
Diagnostic Code 7122 from June 8, 2004 is appropriate. 


4.	Residuals of a right foot cold injury from June 8, 
2004

The veteran is presently assigned a 20 percent evaluation for 
cold injury residuals of the left foot pursuant to Diagnostic 
Code 7122.  In order to be entitled to the next-higher 
schedular rating of 30 percent, the evidence must show two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  The veteran's July 2005 
examination report indicated that in addition to pain, 
numbness and cold sensitivity, the veteran experienced 
minimal loss of tissue on the digits of the foot as well as 
impaired sensation.  Since this evidence fulfills two of the 
criteria listed within Diagnostic Code 7122, the Board finds 
that an increase in the veteran's disability rating from 20 
percent to 30 percent for residuals of a right foot cold 
injury from June 8, 2004 is warranted.  As set forth above, a 
30 percent disability rating is the highest schedular rating 
available under Diagnostic Code 7122, and the Board finds 
that no other pertinent diagnostic code would afford the 
veteran a higher rating for his right foot disability.  

	5.  Separate evaluations for peripheral neuropathy 
of both feet  	

If an examiner has attributed the residuals of the cold 
injury to the diagnosis of peripheral neuropathy of the feet 
as in the instant case, the rating of the disability may be 
also based upon those symptoms, which is in accordance with 
38 C.F.R. § 4.104, Diagnostic Code 7122 at Note (1).  
Peripheral neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related. 38 
C.F.R. § 4.20 (2005).  Diagnostic Code 8522 addresses the 
superficial peroneal nerve, which relates to eversion of the 
foot.  Under Diagnostic Code 8522, a zero percent evaluation 
may be assigned for mild incomplete paralysis of the 
musculocutaneous nerve.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8522.  A 10 percent evaluation requires moderate 
incomplete paralysis.  Id.  A 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent rating requires 
complete paralysis with eversion of the foot weakened.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8515.

In this case, the veteran's peripheral neuropathy is 
evidenced by his decreased sensation in both feet.  The 
veteran's VA examinations reported that the veteran 
experienced diminishment of vibratory sense and mild sensory 
changes, especially to his left lower extremity.  
Additionally, the veteran's nerve stimulation studies 
indicated that the veteran had peripheral axonal sensory 
neuropathy; and the veteran was diagnosed with peripheral 
neuropathy secondary to frostbite in the lower extremities in 
September 2004 and July 2005.

Since the involvement of the peripheral nerves is wholly 
sensory, the Board finds that the veteran's peripheral 
neuropathy is mild, rather than moderate, in degree due to 
the absence of other disability factors not already 
contemplated by the rating criteria under Diagnostic Code 
7122.  As such, the veteran would be entitled to only 
separate noncompensable evaluations under Diagnostic Code 
8522, and the Board finds that the RO was correct in 
assigning one disability evaluation for each foot for the 
residuals of cold injury with peripheral neuropathy under 
Diagnostic Code 7122.  As such, separate compensable ratings 
for peripheral neuropathy of both feet are not in order at 
this time.  

	6.  Consideration of an Extraschedular Evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no assertion or showing by the 
veteran that his foot disabilities have resulted in marked 
interference with his employability or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

1.  An initial evaluation in excess of 20 percent prior to 
June 8, 2004, for residuals of a left foot cold injury with 
peripheral neuropathy is denied.

2.An initial evaluation in excess of 30 percent from June 8 
2004, for residuals of a left foot cold injury with 
peripheral neuropathy is denied.  

3.  An initial evaluation of 20 percent prior to June 8 2004, 
for residuals of a right foot cold injury with peripheral 
neuropathy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

4.  An initial evaluation of 30 percent from June 8, 2004, 
for residuals of a right foot cold injury with peripheral 
neuropathy is granted, subject to the laws and regulations 
governing the payment of monetary benefit.   



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


